Case 2:21-cv-02881-CMR Document 1-1 Filed 06/29/21 Page 1 of 19

EXHIBIT “A”
Case# 2021-07097-0 Docketed at Montgomery County Prothonotary on 05/25/2021 2:12 PM, Fee = $290.00. The filer certifies that this filing complies with the provisions of the Public Access Policy of the
Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that require filing confidential information and documenis differently than non-confidential information and documents.

Case 2:21-cv-02881-CMR Document 1-1 Filed 06/29/21 Page 2 of 19
IN THE COURT OF COMMON PLEAS OF MONTGOMERY COUNTY, PENNSYLVANIA
HANNA KQIRA

vs.

NO. 2021-07097
WAWA INC

NOTICE TO DEFEND - CIVIL

 

You have been sued in court. If you wish to defend against the claims set forth in the
following pages, you must take action within twenty (20) days after this complaint and notice
are served, by entering a written appearance personally or by attorney and filing in writing
with the court your defenses or objections to the claims set forth against you. You are warned
that if you fail to do so the case may proceed without you and a judgment may be entered
against you by the court without further notice for any money claimed in the complaint or for
any other claim or relief requested by the plaintiff. You may lose money or property or other
rights important to you.

YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE. IF YOU DO
NOT HAVE A LAWYER, GO TO OR TELEPHONE THE OFFICE SET FORTH BELOW.
THIS OFFICE CAN PROVIDE YOU WITH INFORMATION ABOUT HIRING A
LAWYER.

IF YOU CANNOT AFFORD TO HIRE A LAWYER, THIS OFFICE MAY BE ABLE
TO PROVIDE YOU WITH INFORMATION ABOUT AGENCIES THAT MAY OFFER
LEGAL SERVICES TO ELIGIBLE PERSONS AT A REDUCED FEE OR NO FEE.

LAWYER REFERENCE SERVICE
MONTGOMERY BAR ASSOCATION
100 West Airy Street (REAR)
NORRISTOWN, PA 19404-0268

(610) 279-9660, EXTENSION 201

PRIF0034
R10/11
$290.00. The filer certifies that this filing complies with the provisions of the Public Access Policy of the
filing confidential information and documents differently than non-confidential information and documents.

Case# 2021-07097-0 Docketed at Montgomery County Prothonotary on 05/25/2021 2:12 PM, Fee
Unified Judicial System of Pennsylvania: Case Records of the Appeliate and Trial Courts that require

Case 2:21-cv-02881-CMR Document 1-1 Filed 06/29/21 Page 3 of 19
IN THE COURT OF COMMON PLEAS OF MONTGOMERY COUNTY, PENNSYLVANIA

HANNA KQIRA

vs.

NO. 2021-0709
WAWA INC 7

CIVIL COVER SHEET

State Rule 205.5 requires this form be attached to any document commencing an action in the
Montgomery County Court of Common Pleas. The information provided herein is used solely as an aid
in tracking cases in the court system. This form does not supplement or replace the filing and service of
pleadings or other papers as required by law or rules of court.

 

Name of Plaintiff/Appellant's Attorney: G BAIRD, Esq., ID: 92692

 

 

Self-Represented (Pro Se) Litigant

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class Action Suit Yes X | No
MDJ Appeal Yes X | No Money Damages Requested | X
Commencement of Action: Amount in Controversy:
Complaint More than $50,000
Case Type and Code
Contract:

 

Employment Dispute: Discrimination

 

Other:

 
tial information and documenis.

Case 2:21-cv-02881-CMR Document 1-1 Filed 06/29/21 Page 4 of 19

 

 

For Prothonotary Use Only:

 

Docket No:

 

vy
Nap Sp
gp

 

 

 

The information collected on this form is used solely for court administration purposes. This form does not
supplement or replace the filing and service of pleadings or other papers as required by law or rules of court.

 

the Public Access Policy of the

Commencement of Action:

 

 

 

KX] Complaint CJ writ of Summons C1 Petition
( Transfer from Another Jurisdiction Cd Declaration of Taking
Lead Plaintiff’s Name: Lead Defendant’s Name:
Hanna Kqira Wawa, Inc.
Dollar Amount Requested: Owithin arbitration limits
Are money damages requested? Kl Yes [] No (check one) Edloutside arbitration limits
Is this a Class Action Suit? OlYes No Is this an MDJ Appeal? O Yes & No

 

Name of Plaintiff/Appellant’s Attorney:

 

Graham F. Baird, Esq.

C1 Check here if you have no attorney (are a Self-Represented [Pro Se] Litigant)

 

 

Nature of the Case: Place an “X” to the left of the ONE case category that most accurately describes your
PRIMARY CASE. \f you are making more than one type of claim, check the one that
you consider most important.

 

TORT (do not include Mass Tort)
C1 Intentional
[J Malicious Prosecution
(J Motor Vehicle
CJ Nuisance
CJ Premises Liability
Cl Product Liability (does not include
__ mass tort)
Cd] Slander/Libel/ Defamation
C1 Other:

 

 

MASS TORT
Cl Asbestos
0 Tobacco
U0 Toxic Tort - DES
[J Toxic Tort - Implant
CO Toxic Waste
( Other:

CONTRACT (do not include Judgments)
C) Buyer Plaintiff
CD Debt Collection: Credit Card
CJ Debt Collection: Other

CIVIL APPEALS
Administrative Agencies
(1 Board of Assessment
CJ Board of Elections
(] Dept. of Transportation
CI Statutory Appeal: Other

 

 

 

 

 

 

 

 

 

PROFESSIONAL LIABLITY
Cl Dental
CJ Legal
OJ Medical
0 Other Professional:

 

 

EJ Employment Dispute:
Discrimination
(J Employment Dispute: Other (J Zoning Board
C1 Other:
[J Other:
REAL PROPERTY MISCELLANEOUS
CJ Ejectment (] Common Law/Statutory Arbitration

(J Eminent Domain/Condemnation
C1 Ground Rent

1 Landlord/Tenant Dispute

(J Mortgage Foreclosure: Residential
C1 Mortgage Foreclosure: Commercial
C1 Partition

O Quiet Title

CJ Other:

 

 

(J Declaratory Judgment
Mandamus
Non-Domestic Relations
Restraining Order

O Quo Warranto
Replevin

Cd Other:

 

 

 

Case# 2021-07097-0 Docketed at Montgomery County Prothonotary on 05/25/2021 2:12 PM, Fee = $290.00. The filer certifies that this filing complies with the provisions of

Unifled Judicial System of Pennsylvania, Case Records o1dly Appetets “8 TL Couns that require filing confidential Info.

Updated 1/1/2011

 
$290.00. The filer certifies that this filing complies with the provisions of the Public Access Policy of the
filing confidential information and documents differently than non-confidential information and documenis.

' Case# 2021-07097-0 Docketed at Montgomery County Prothonotary on 05/25/2021 2:12 PM, Fee
Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that require

Case 2:21-cv-02881-CMR Document 1-1 Filed 06/29/21 Page 5 of 19

NOTICE
Pennsylvania Rule of Civil Procedure 205.5. (Cover Sheet) provides, in part:

Rule 205.5. Cover Sheet
(a)(1) This rule shall apply to all actions governed by the rules of civil procedure except
the following:
(i) actions pursuant to the Protection from Abuse Act, Rules 1901 et seq.
(ii) | actions for support, Rules 1910.1 et seq.
(iii) actions for custody, partial custody and visitation of minor children, Rules
1915.1 et seq.
(iv) actions for divorce or annulment of marriage, Rules 1920.1 et seq.
(v) actions in domestic relations generally, including paternity actions, Rules
1930.1 et seq.
(vi) | voluntary mediation in custody actions, Rules 1940.1 et seq.
(2) At the commencement of any action, the party initiating the action shall complete
the cover sheet set forth in subdivision (e) and file it with the prothonotary.
(b) The prothonotary shall not accept a filing commencing an action without a
completed cover sheet.
(c) | The prothonotary shall assist a party appearing pro se in the completion of the form.

(d) A judicial district which has implemented an electronic filing system pursuant to —

Rule 205.4 and has promulgated those procedures pursuant to Rule 239.9 shall be exempt from the |

provisions of this rule.
(ec) The Court Administrator of Pennsylvania, in conjunction with the Civil Procedural
Rules Committee, shall design and publish the cover sheet. The latest version of the form shall be

published on the website of the Administrative Office of Pennsylvania Courts at www.pacourts.us.

 
$290.00. The filer certifies that this filing complies with the provisions of the Public Access Policy of the
filing confidential information and documents differently than non-confidential information and documents.

Case# 2021-07097-0 Docketed at Montgomery County Prothonotary on 06/25/2021 2:12 PM, Fee
Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that require

Case 2:21-cv-02881-CMR Document 1-1 Filed 06/29/21 Page 6 of 19

THE LAW OFFICES OF ERIC A. SHORE
BY: GRAHAM BAIRD, ESQUIRE

 

 

ID. No. 92692
2 Penn Center, Suite 1240
1500 JFK Boulevard
Philadelphia PA 19102
(267) 546-0131 Attorney for Plaintiff, Hanna Kqira
HANNA KQIRA : COURT OF COMMON PLEAS
5639 Amelia Plantation Drive : MONTGOMERY COUNTY
Katy, TX 774449 :
: CIVIL ACTION
Plaintiff, : No.
Vv. : JURY TRIAL DEMANDED
WAWA, INC.
705 South Trooper Road
Norristown, PA 19403
And
WAWA, INC. .
260 West Baltimore Pike
Wawa, PA 19063
Defendants.
NOTICE TO DEFEND

You have been sued in Court. If you wish to defend against the claims set forth in the
following pages, you must take action within twenty (20) days after this Complaint and Notice
are served, by entering a written appearance personally or by attorney and filing in writing with
the Court your defenses or objections to the claims set forth against you. You are warned that if
you fail to do so the case may proceed without you and judgment may be entered against you by
the Court without further notice for any money claimed in the Complaint or for any other claim
or relief requested by the Plaintiff. You may lose money or property or other rights important to
you.
Case# 2021-07097-0 Docketed at Montgomery County Prothonotary on 05/25/2021 2:12 PM, Fee = $290.00. The filer certifies that this filing complies with the provisions of the Public Access Policy of the
Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that require filing confidential information and documents differently than non-confidential information and documents.

Case 2:21-cv-02881-CMR Document 1-1 Filed 06/29/21 Page 7 of 19

YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE. IF YOU DO
NOT HAVE A LAWYER, GOT TO OR TELEPHONE THE OFFICE SET FORTH BELOW.
THIS OFFICE CAN PROVIDE YOU WITH INFORMATION ABOUT HIRING A LAWYER.

IF YOU CANNOT AFFORD TO HIRE A LAWYER, THIS OFFICE MAY BE ABLE
TO PROVIDE YOU WITH INFORMATION ABOUT AGENCIES THAT MAY OFFER
LEGAL SERVICES TO ELIGIBLE PERSONS AT A REDUCED FEE OR NO FEE.

Montgomery Bar Association
Lawyer Referral and Information Service
100 W. Airy Street
Norristown, PA 19401
Telephone: 610-279-9660
$290.00. The filer certifies that this filing complies with the provisions of the Public Access Policy of the

Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that require filing confidential information and documents differently than non-confidential information and documents.

Case# 2021-07097-0 Docketed at Montgomery County Prothonotary on 05/25/2021 2:12 PM, Fee

Case 2:21-cv-02881-CMR Document 1-1 Filed 06/29/21 Page 8 of 19

THE LAW OFFICES OF ERIC A. SHORE
BY: GRAHAM BAIRD, ESQUIRE

 

 

I.D. No. 92692
2 Penn Center, Suite 1240
1500 JFK Boulevard
Philadelphia PA 19102
(267) 546-0131 Attorney for Plaintiff, Hanna Kqira
HANNA KQIRA : COURT OF COMMON PLEAS
5639 Amelia Plantation Drive : MONTGOMERY COUNTY
Katy, TX 774449 :
: CIVIL ACTION
Plaintiff, : No.
Vv. : JURY TRIAL DEMANDED
WAWA, INC.
705 South Trooper Road
Norristown, PA 19403
And
WAWA, INC.
260 West Baltimore Pike
Wawa, PA 19063
Defendants.
CIVIL ACTION COMPLAINT

 

I. Parties and Reasons for Jurisdiction.

1. Plaintiff, HANNA KQIRA (hereinafter “Plaintiff’) is an adult individual residing
at the above address.

2. Defendant, WAWA, INC. (hereinafter “Wawa’”) is a business corporation
organized by and operating under the laws of the Commonwealth of Pennsylvania and having a

principal place of business at the above captioned address.
$290.00. The filer certifies that this filing complies with the provisions of the Public Access Policy of the

Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that require filing confidential information and documents differently than non-confidential information and documenis.

Casett 2021-07097-0 Docketed at Montgomery County Prothonotary on 05/25/2021 2:12 PM, Fee

Case 2:21-cv-02881-CMR Document 1-1 Filed 06/29/21 Page 9 of 19

3. Defendant, WAWA, INC. (hereinafter “Wawa’”) is a business corporation
organized by and operating under the laws of the Commonwealth of Pennsylvania and having a
corporate headquarters at the above captioned address. Both Defendants are hereinafter
collectively referred to as “Defendants”.

4. At all times material hereto, Defendants qualified as Plaintiff's employer
pursuant to the Civil Rights Act of 1964, the Pennsylvania Human Relations Act and as defined
under Pennsylvania common law.

5. This action is instituted pursuant to the Civil Rights Act of 1964 and the
Pennsylvania Human Relations Act.

6. Jurisdiction is conferred by 28 U.S.C. §§ 1331 and 1343.

7. Supplemental jurisdiction over the Plaintiffs state law claim is conferred pursuant
to 28 U.S.C. § 1367.

8. Plaintiff has satisfied the administrative prerequisites and exhausted her
administrative remedies prior to bringing this civil rights claim. [Exh. A.]

9. Pursuant to 28 U.S.C. § 1391(b)(1) and (6)(2), venue is properly laid in this
district because Defendants conduct business in this district, and because a substantial part of the
acts and/or omissions giving rise to the claims set forth herein occurred in this judicial district.
Plaintiff was working in the Eastern District of Pennsylvania at the time of the illegal actions by
Defendants as set forth herein.

If. Operative Facts.
10. ‘In or around January of 2018, Plaintiff and her partner of the same sex were both

employed by Defendants.
$290.00. The filer certifies that this filing complies with the provisions of the Public Access Policy of the

Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that require filing confidential information and documents differently than non-confidential information and documents.

Case# 2021-07097-0 Docketed at Montgomery County Prothonotary on 05/25/2021 2:12 PM, Fee

Case 2:21-cv-02881-CMR Document 1-1 Filed 06/29/21 Page 10 of 19

11. — Plaintiff and her partner worked primarily out of Defendant’s store located in
Audubon, Pennsylvania.

12. Plaintiff was primarily overseen by Defendants’ store manager, Ralph Sposato.

13. During her employment, Plaintiff became aware that Mr. Sposato had left out a
note that Defendants’ customer service associate, Tarry Hilberg, should make an effort to keep
Plaintiff and her same-sex partner separate.

14. Upon information and belief, similarly-situated employees of opposite-sex
relationships or who are in the same family or otherwise related, were not subjected to similar
restrictions. |

15. | Upon information and belief, it is not against Defendants’ company policy to be
in a pre-existing relationship with another co-employee of the opposite sex.

16. Plaintiff and her partner made a complaint regarding this disparate treatment to
Defendants’ food and beverage manager, Evelyn Henck, and Mr. Sposato; however, no
_ assurances were made to Plaintiff that she and her partner were not going to intentionally be kept
separate at work moving forward.

17. Shortly following her complaint, on or about February 5, 2020, Plaintiff's
employment was terminated.

18. Defendants’ stated reason for terminating Plaintiff's employment was for giving
out “spoilage” (left-over food at the end of a shift) to customers and other employees and eating : -
said food herself.

19. Upon information and belief, similarly situation employees who are male, and/or
not openly LGBT are believed to have participated in the same or similar conduct and were not

disciplined nor terminated.
$290.00. The filer certifies that this filing complies with the provisions of the Public Access Policy of the

Unified Judicial Sysiem of Pennsylvania: Case Records of the Appellate and Trial Courts that require filing confidential information and documents differently than non-confidential information and documents.

Case# 2021-07097-0 Docketed at Montgomery County Prothonotary on 05/25/2021 2:12 PM, Fee

Case 2:21-cv-02881-CMR Document 1-1 Filed 06/29/21 Page 11 of 19

20. On one occasion, Defendants’ night supervisor, Brandon Myers, asked other
employees if they wanted products before he threw them out.

21. Defendants’ customer service supervisor Janclair Vaughn took products home at
the end of several shifts, in front of other employees.

22. On another occasion Ms. Henck took cutting boards from the store instead of
disposing of them, and Mr. Sposato took knives from the store instead of disposing of them.

23. Plaintiff was subjected to a severe and pervasive hostile work environment within
Defendants’ Audubon, Pennsylvania store.

24. Sexual orientation is a protected category under Title VII where the adverse
action or harassment implicates gender stereotypes. _

25. Defendants, by and through the conduct of their manager, officers and
employees, retaliated against Plaintiff.

26. As a direct and proximate result of Defendants’ conduct, Plaintiff sustained great
economic loss, future lost earning capacity, lost opportunity, loss of future wages, as well
emotional distress, humiliation, pain and suffering and other damages as set forth below.

Ill. Causes of Action.
COUNTI
TITLE VI CLAIM--RETALIATION
(42 U.S.C.A. § 2000e-3(a))

27. Plaintiff incorporates paragraphs 1-26 as if fully set forth at length herein.

28.  Atset forth above, Plaintiff, made complaints to Defendants concerning a pattern
of sex discrimination as described above.

29. In retaliation for making these complaints, Defendants took adverse action against

Plaintiff.
Case# 2021-07097-0 Docketed at Montgomery County Prothonotary on 05/25/2021 2:12 PM, Fee = $290.00. The filer certifies that this filing complies with the provisions of the Public Access Policy of the
Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that require filing confidential information and documenis differently than non-confidential information and documents.

Case 2:21-cv-02881-CMR Document 1-1 Filed 06/29/21 Page 12 of 19

30. ‘Plaintiffs participation in protected activity under Title VII was a motivating
factor in Defendants’ adverse actions.

31. | Assuch, Defendants’ decision to terminate Plaintiffs employment is a retaliatory
action contemplated by Civil Rights Act of 1964, § 704(a).

32. Asaproximate result of Defendants’ conduct, Plaintiff sustained significant
damages, including but not limited to: great economic loss, future lost earning capacity, lost
opportunity, loss of future wages, loss of front pay, loss of back pay, as well as emotional
distress, mental anguish, humiliation, pain and suffering, consequential damages and Plaintiff
also sustained work loss, loss of opportunity, and a permanent diminution of earning power and
capacity and a claim is made therefore.

33. As aresult of the conduct of Defendants’ owners/management, Plaintiff hereby
demands punitive damages.

34. Pursuant to the Civil Rights Act of 1964, § 704(a), 42 U.S.C. §2000e-3(a), et seq
Plaintiff demands attorneys fees and court costs.

COUNT II

VIOLATIONS OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964
(Hostile Work Environment; 42 U.S.C.A. § 2000 et seq)

35. Plaintiff incorporates paragraphs 1-34 as if fully set forth at length herein.
36. Defendants employed fifteen (15) or more employees.

37. As described above, Plaintiff was subjected to disparate treatment as a result of
her sexual orientation while being employed by Defendants.

38. The aforementioned actions and conduct were severe, pervasive and continuous,
and created a hostile work environment for Plaintiff.

39. Plaintiff complained about the aforementioned conduct and was retaliated against

as set forth above.
$290.00. The filer certifies that this filing complies with the provisions of the Public Access Policy of the

Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that require filing confidential information and documents differently than non-confidential information and documents.

Case# 2021-07097-0 Docketed at Montgomery County Prothonotary on 05/25/2021 2:12 PM, Fee

Case 2:21-cv-02881-CMR Document 1-1 Filed 06/29/21 Page 13 of 19

40. Defendants’ conduct, as set forth above, violates Title VII of the Civil Right Act
of 1964.

41. Asa proximate result of Defendants’ conduct, Plaintiff sustained significant
damages including by not limited to: great economic loss, future lost earning capacity, lost
opportunity, lost future wages, loss of front pay and back pay, as well as emotional distress,
mental anguish, humiliation, personal injury type damages, pain and suffering, consequential
damages, as well as a work loss, loss of opportunity and a permanent diminution of his earning

power and capacity, and a claim is made therefore.

COUNT I
VIOLATION OF THE PENNSYLVANIA HUMAN RELATIONS ACT
(43 P.S. § 955)

42. Plaintiffs incorporate paragraphs 1-41 as if fully set forth at length herein.

43.  Atall times material hereto, and pursuant to the Pennsylvania Human Relations
Act, 43 P.S. § 951, et seq,, an employer may not discriminate against an employee.

44. Plaintiff is a qualified employee and person within the definition of Pennsylvania
Human Relations Act, 43 P.S. § 951, et seq,.

45. Defendants are “employers” and thereby subject to the strictures of the
Pennsylvania Human Relations Act, 43 P.S. § 951, et seq,.

46. Defendants’ conduct in terminating Plaintiff is an adverse action, was taken as a
result of her sexual orientation and constitutes a violation of the Pennsylvania Human Relations
Act, 43 P.S. § 951, et seq,.

47. Defendants’ aforementioned conduct in terminating Plaintiff's employment
constitutes an adverse action and was taken as a result of their complaints and participation in a
Title VII investigation and constitutes a violation of the Pennsylvania Human Relations Act, 43

P.S. § 951, et seq,.
$290.00. The filer certifies that this filing complies with the provisions of the Public Access Policy of the

Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that require filing confidential information and documents differently than non-confidential information and documents,

Case# 2021-07097-0 Docketed at Montgomery County Prothonotary on 05/25/2021 2:12 PM, Fee

Case 2:21-cv-02881-CMR Document 1-1 Filed 06/29/21 Page 14 of 19

48. As a proximate result of Defendants’ conduct, Plaintiff sustained significant
damages, including but not limited to: great economic loss, future lost earning capacity, lost
opportunity, loss of future wages, loss of front pay, loss of back pay, loss of tips as well as
personal injury, emotional distress, mental anguish, humiliation, pain and suffering,
consequential damages and Plaintiff has also sustained work loss, loss of opportunity, and a
permanent diminution of earning power and capacity and a claim is made therefore.

49. As a result of the conduct of Defendants’ owners/management, Plaintiffs hereby
demand punitive damages.

50. Pursuant to the Pennsylvania Human Relations Act, 43 P.S. § 951, et seq
Plaintiffs demand attorneys fees and court costs.

IV. Relief Requested.

WHEREFORE, Plaintiff, HANNA KQIRA demands judgment in her favor and against
Defendants, WAWA, INC., in an amount in excess of $150,000.00 together with:

A. Compensatory damages, including but not limited to: back pay, front pay, past lost
wages, future lost wages. Lost pay increases, lost pay incentives, lost opportunity, lost
benefits, lost future earning capacity, injury to reputation, mental and emotional
distress, pain and suffering;

Punitive damages;

Liquidated damages;

59 Oo

Attorneys fees and costs of suit;
E. Interest, delay damages; and,

F. Any other further relief this Court deems just proper and equitable.
Case 2:21-cv-02881-CMR Document 1-1 Filed 06/29/21 Page 15 of 19

 

LAW OFFICES OF ERIC A. SHORE, P.C.

3

eg §
o > *

A x Sg
eB q

. 6 oe ir
d5:5 =
“je BOX 8
-5 Be
sUae &
Seve &
aes F
Ze &

o Sma S g
SORA A =
my <

5/25/2021

Date:

‘gju@LUNDOp PUB UO!eUUOju! /enUepyUOo-UOU UeY; AqUaleyip siuauiNop pue uoReuoju fejuepyuo? Buljy euinbes Jey} sUNOD Jel pue ejeyjeddy ey} so spsogay eased :eluer[AsuUed Jo WaISAS /elolpne peyluy)
OY} JO AYO SSBI9Y J1GNe Byi Jo SuOISIACId BY) YUM Saydu0o Guiig Siy] JOY) SOYNLIOD JO/Y OYUL “OO'OBTS = 804 ‘Wed ZL:Z LZOZ/GZ/GO UO AlejouoYyjOig Aunog ArauoBjuopy 38 Pe}ex90C 0-2600-L207 #ESED
Caseft 2021-07097-0 Docketed at Montgomery County Prothonotary on 05/25/2021 2:12 PM, Fee = $290.00. The filer certifies that this filing complies with the provisions of the Public Access Policy of the
Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that require filing confidential information and documents differently than non-confidential information and documents.

Case 2:21-cv-02881-CMR Document 1-1 Filed 06/29/21 Page 16 of 19

VERIFICATION

I, Hanna Kqira, verify that the statements made in the foregoing Civil Action Complaint
are true and correct to the best of my knowledge, information and belief.

I understand that false statements herein made are subject to penalty of law, relating to
unsworn falsification to authorities.

05/25/2021 hh Yo

(Date Signed) Hanna Kgira

 
_ Case 2:21-cv-02881-CMR Document 1-1 Filed 06/29/21 Page 17 of 19

EXH. A

“s]U@UNOOp PUB UOHeUZOU! /enUEpyUoo-UOU UeY; AnUeZeyip SjuaWiNIOp pue uoeUUosuU fejUuepyUOS Bully aynbeu Jey} SuNOD Jeu, pue ejeyaddy ay} Jo spsodey esen :ejueAASUUad Jo WejsAS jelolpnr peyluy)
84yj JO ADHOg SSB99Y TGNe By1 Jo SuOIsIAO/d By} YUM SOydUOCS Bully jy] Jey] SEIS 1e]y CYL “OO'OETS = OO] ‘We ZLZ LZOZ/SZ/GO UO A1ejouoyjOLg AuNnOD Aiewobjuoyy 38 pajeyI0q 0-2L60L0-LZ0e HOSED
Case 2:21-cv-02881-CMR Document 1-1 Filed 06/29/21 Page 18 of 19

EEOC Ferm 161 (14/2020) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

DISMISSAL AND NOTICE OF RIGHTS

 

Te: Hanna Kqira. From: Philadelphia District Office
5638 Amelia Plantation Drive 801 Market Street
Katy, TX 77449 Suite 1000
Philadelphia, PA 19107

U

On behalf of person(s) aggrieved whose identity is
CONFIDENTIAL (28 CFR §1601.7(a))

 

EEOC Charge No. EEOC Representative Telephone No.
Legal Unit,
530-2020-05688 Legal Technician (267) 589-9700

 

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fall to state a claim under any of the statutes enforced by the EEOC.

Your allegations did not involve a disability as defined by the Americans With Disabilities Act.
The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.
Your charge was not timely filed with EEOC; in other words, you waited too lorig after the date(s) of the alleged

discrimination to file your charge

The EEOC issues the following determination: The EEOC will not proceed further with its investigation, and makes no
determination about whether further investigation would establish violations of the statute. This does not mean the claims
have no merit. This determination does not certify that the respondent is in compliance with the statutes. The EEOC
makes no finding as to the merits of any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

HO BOUOUU

Other (briefly state)

- NOTICE OF SUIT RIGHTS -
(See the additional information attached to this form.)

itle Vil, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
‘lost. (The time limit for filing suit based on a claim under state law may be different.)
Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

 

On behalf of the Commission
Come 2m February 24, 2021
Enciosures(s) i Jamie R. Williamson, (Date Issued)
District Director ’
se Edward Yost Justin F. Robinette, Esq.
Assistant General Counsel THE LAW OFFICES OF ERIC A. SHORE, P.C.
WAWA, INC. 1500 John F. Kennedy Bouleard
260 West Baltimore Pike Suite 1240
Media, PA 19063 Philadelphia, PA 19106

Case# 2021-07097-0 Docketed at Montgomery County Prothonotary on 05/25/2021 2:12 PM, Fee = $290.00. The filer certifies that this filing complies with the provisions of the Public Access Policy of the
Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that require filing confidential information and documents differently than non-confidential information and documents.
filing confidential information and documents differently than non-confidential information and documents.

= $290.00. The filer certifies that this filing complies with the provisions of the Public Access Policy of the

Case# 2021-07097-0 Dockeied at Montgomery County Prothonotary on 05/25/2021 2:12 PM, Fee
Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that require

Case 2:21-cv-02881-CMR Document 1-1 Filed 06/29/21 Page 19 of 19

Enclosure with EEOC
Form 164 (11/2020)

INFORMATION RELATED TO FILING SUIT
UNDER THE LAWs ENFORCED BY THE EEOC

(This information relates to filing suit in Federal or State court under Federal law.
if you aiso plan to sue claiming violations of State law, please be aware that time limits and other
provisions of State law may be shorter or more limited than those described below.)

WA .. Title Vil of the Civil Rights Act, the Americans with Disabilities Act (ADA),
PRIVATE Suit RIGHTS the Genetic Information Nondiscrimination Act (GINA), or the Age
Discrimination in Employment Act (ADEA):

In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope or
record of receipt, and tell him or her the date you received it. Furthermore, in order to avoid any question that you
did not act in a timely manner, it is prudent that your suit be filed within 90 days of the date this Notice was
issued to you (as indicated where the Notice is signed) or the date of the postmark or record of receipt, if later.

Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney. Filing this Notice is not enough. You must file a "complaint" that contains a short
statement of the facts of your case which shows that you are entitled to relief. Your suit may include any matter
alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters alleged in
the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in some
cases can be brought where relevant employment records are kept, where the employment would have been, or
where the respondent has its main office. If you have simple questions, you usually can get answers from the
office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint or
make legal strategy decisions for you.

PRIVATE SuIT RIGHTS -- Equal Pay Act (EPA):

EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
pay due for violations that occurred more than 2 years (3 years) before you file suit may not be collectible. For
example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
before 7/1/10 — not 12/1/10 - in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit is separate from the 90-day filing period under Title VII, the ADA, GINA or the ADEA referred to above.
Therefore, if you also plan to sue under Title Vil, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

ATTORNEY REPRESENTATION ~-- Title Vil, the ADA or GINA:

If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
because such requests do not relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND EEOC ASSISTANCE -- All Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
are kept for at least 6 months after our last.action on the case. Therefore, if you file suit and want to review the charge
file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
made within the next 80 days.)

IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.
